IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-40077
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ERNESTO GONZALEZ-ALEJO, also known as Javier Garcia-Leal,

                                         Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. H-00-CR-353-1
                        --------------------
                          October 29, 2001

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Ernesto

Gonzalez-Alejo has filed a motion for leave to withdraw as

counsel and a brief in support in accordance with Anders v.

California, 386 U.S. 738, 744 (1967).   Gonzalez-Alejo has

received a copy of counsel’s motion and brief but has not filed a

response.   Our independent review of the record and counsel’s

brief reveals no nonfrivolous issues for appeal.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED; counsel is

excused from further responsibilities in this case, and the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                       No. 99-40485
                            -2-

APPEAL IS DISMISSED.